DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/17/2021 have been placed in record and considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-36 are rejected under 35 U.S.C. 103 as being unpatentable over KHORYAEV  et al. (US 20220131727 A1; hereinafter as “KHORYAEV  ”, which has a Provisional Application No. 62/805,814 File on February 14, 2019, hereinafter “KHORYAEV814”) in view of YAMADA et al. (US 20210282111 A1; hereinafter as “YAMADA”).

Examiner’s note: in what follows, references are drawn to KHORYAEV unless otherwise mentioned.

With respect to independent claims: 
Regarding claim 1, KHORYAEV teaches a method  (Fig. 1: method) of wireless communication performed by a receiver device (Fig 3. UE  301 in Fig. 3: [0094]), comprising:
In 
    PNG
    media_image1.png
    550
    723
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    637
    404
    media_image2.png
    Greyscale



 performing, during a positioning session, a measurement of a first positioning reference signal (PRS) within a first bandwidth part (BWP) (Fig.1 element 102, element 104; aforesaid UE 300 “configuring or causing to configure a NR downlink (DL) positioning reference signal (PRS) resource”: “step 102; configuring or causing to configure a NR DL bandwidth part (BWP) in response to the configuration of the NR DL PRS resource”:  [0087]; “the BWP for DL PRS provides DL PRS to the UE for a UE-based positioning operation”: [abstract]); 
performing, during the positioning session, a measurement of a second PRS within a second BWP (aforesaid received/perform “BWP for DL PRS may provide DL PRS” for  UE-based positioning operation’  and another “BWP for DL data transmission may provide BWP information for downlink (DL) data transmission” for transmission:  “the BWP for DL PRS may be different from the BWP for DL data transmission…… the BWP for DL PRS [==first BWP] may either fully or partially overlap with the BWP for DL data transmission [==a second BWP].” : [0088]; Dedicated NR DL BWP specifically introduced for NR DL PRS transmission: : [0249]-[0250).

While KHORYAEV  teaches “performing, during the positioning session, a measurement of a second PRS within a second BWP”,    KHORYAEV does not expressively teach:   transmitting, to a location server, a measurement report including the measurement of the first PRS and the measurement of the second PRS; and  transmitting, to the location server, an indication of the first BWP, the second BWP, or both.

YAMADA, in the same field of endeavor, discloses: 
transmitting, to a location server (Fig. 2: Location server 2-3), a measurement report including the measurement of the first PRS and the measurement of the second PRS (see fig. 2 where Terminal Apparatus sends measurement report to location server:  Aforesaid “terminal apparatus 2-1 transmits the position estimation value or the position measurement result to the location server 2-3… The position estimation value includes coordinate information. The coordinate information is latitude, longitude, altitude (sea level), and the like ”:   [0100]; measurement reports at different times with PRSs sends to location server: [0149]-[0150]); and 
transmitting, to the location server (Fig. 2: Location server 2-3), an indication of the first BWP, the second BWP, or both (“PRS is transmitted in a subframe configured for the PRS transmission. The PRS is used for position measurement of the terminal apparatus: [0088]; PRS transmits in FS2 range which is 24.25GHz to 52.6 Ghz range (==first BWP) and PRS transmits in in FR1 range  which is  from 450 MHz to 6 GHz: [0156]; “a PRS transmitted at subcarrier spacing of 60 kHz and a PRS transmitted at subcarrier spacing of 15 kHz can both be used for signal processing for position estimation at a certain prescribed time”: [0157],  [0158]; [0093]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of KHORYAEV  to include transmitting PRS parameters, to the location server as taught by YAMADA. The suggestion/motivation would be  to  improve the accuracy of position information (YAMADA: [0008]-[0009]).
 
Regarding claim 18, KHORYAEV teaches A receiver device (Fig 3. UE  301 in Fig. 3: [0094], Fig. 7: UE ), comprising: 
a memory (Fig. 7: Memory Circuitry 720); 
at least one transceiver (Fig. 7: Radio Front End Module 715); and
 at least one processor (fig. 7: Positioning Circuitry 745) communicatively coupled to the memory and the at least one transceiver (Fig. 7: :[0159]-[160]), the at least one processor configured to: 

In 
    PNG
    media_image1.png
    550
    723
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    637
    404
    media_image2.png
    Greyscale


perform, during a positioning session, a measurement of a first positioning reference signal (PRS) within a first bandwidth part (BWP) (Fig.1 element 102, element 104; aforesaid UE 300 “configuring or causing to configure a NR downlink (DL) positioning reference signal (PRS) resource”: “step 102; configuring or causing to configure a NR DL bandwidth part (BWP) in response to the configuration of the NR DL PRS resource”:  [0087]; “the BWP for DL PRS provides DL PRS to the UE for a UE-based positioning operation”: [abstract]);
perform, during the positioning session, a measurement of a second PRS within a second BWP (aforesaid received/perform “BWP for DL PRS may provide DL PRS” for  UE-based positioning operation’  and another “BWP for DL data transmission may provide BWP information for downlink (DL) data transmission” for transmission:  “the BWP for DL PRS may be different from the BWP for DL data transmission…… the BWP for DL PRS [==first BWP] may either fully or partially overlap with the BWP for DL data transmission [==a second BWP].” : [0088]; Dedicated NR DL BWP specifically introduced for NR DL PRS transmission: : [0249]-[0250).

While KHORYAEV  teaches “performing, during the positioning session, a measurement of a second PRS within a second BWP”,    KHORYAEV does not expressively teach:  cause the at least one transceiver to transmit, to a location server, a measurement report including the measurement of the first PRS and the measurement of the second PRS; and  cause the at least one transceiver to transmit, to the location server, an indication of the first BWP, the second BWP, or both.
YAMADA, in the same field of endeavor, discloses: 
cause the at least one transceiver to transmit, to a location server, a measurement report including the measurement of the first PRS and the measurement of the second PRS (see fig. 2 where Terminal Apparatus sends measurement report to location server:  Aforesaid “terminal apparatus 2-1 transmits the position estimation value or the position measurement result to the location server 2-3… The position estimation value includes coordinate information. The coordinate information is latitude, longitude, altitude (sea level), and the like ”:   [0100]; measurement reports at different times with PRSs sends to location server: [0149]-[0150]); and 
cause the at least one transceiver to transmit, to the location server, an indication of the first BWP, the second BWP, or both (“PRS is transmitted in a subframe configured for the PRS transmission. The PRS is used for position measurement of the terminal apparatus: [0088]; PRS transmits in FS2 range which is 24.25GHz to 52.6 Ghz range (==first BWP) and PRS transmits in in FR1 range  which is  from 450 MHz to 6 GHz: [0156]; “a PRS transmitted at subcarrier spacing of 60 kHz and a PRS transmitted at subcarrier spacing of 15 kHz can both be used for signal processing for position estimation at a certain prescribed time”: [0157],  [0158]; [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of KHORYAEV  to include transmitting PRS parameters, to the location server as taught by YAMADA. The suggestion/motivation would be  to  improve the accuracy of position information (YAMADA: [0008]-[0009]).

With respect to dependent claims: 
Regarding claim 2, KHORYAEV in view of YAMADA teaches the invention of claim 1 as set forth above.  Further, YAMADA teaches, wherein the transmitting the indication comprises: transmitting, to the location server, an identifier of the first BWP, a time period during which the receiver device measured the first PRS within the first BWP, or both (“The terminal apparatus may be configured to operate in a part of a band of a serving cell (bandwidth part (BWP)). Multiple BWPs may be configured, and a BWP-ID is used to identify a BWP”: [0093]), See Fig. 6: time period  t.sub.r1,: “At this time, t.sub.1,0−t.sub.r,1 is the propagation delay time estimated by the first PRS resource”:  [0149] ); and transmitting, to the location server, an identifier of the second BWP, a time period during which the receiver device measured the second PRS within the second BWP, or both (“The terminal apparatus may be configured to operate in a part of a band of a serving cell (bandwidth part (BWP)). Multiple BWPs may be configured, and a BWP-ID is used to identify a BWP”: [0093]), “each of t.sub.r,1, t.sub.r,2, and t.sub.r,3 indicates a reference timing for the first PRS resource, the second PRS resource, and the third PRS resource, respectively. The reference timing of the PRS resource can be represented by, for example, the frame, the slot, the subframe, and the boundary (beginning) of the OFDM symbol. Each of t.sub.1,0, t.sub.2,0, and t.sub.3,0 indicates the optimal reception timing detected by the first PRS resource, the optimal reception timing detected by the second PRS resource, and the optimal reception timing detected by the third PRS resource, respectively.”: [0149]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of KHORYAEV  to include transmitting PRS parameters, to the location server as taught by YAMADA. The suggestion/motivation would be  to  improve the accuracy of position information (YAMADA: [0008]-[0009]).

Regarding claim 3, KHORYAEV in view of YAMADA teaches the invention of claim 1 as set forth above.  Further, KHORYAEV teaches, wherein the transmitting the indication comprises: transmitting, to the location server, an identifier of the first BWP based on the receiver device measuring the first PRS within the first BWP for a longest duration (“aligning or causing to align the dedicated DL BWP with a bandwidth that is associated with the transmission of an NR DL positioning reference signal (PRS)”:  [0330[).
Regarding claim 4, KHORYAEV in view of YAMADA teaches the invention of claim 1 as set forth above.  Further, KHORYAEV teaches, wherein the transmitting the indication comprises: transmitting, to the location server, an identifier of the second BWP based on the receiver device measuring the second PRS last within the positioning session (“in case if one of the configured DL BWPs is aligned with NR DL PRS configuration parameters, it is required to identify only a BWP ID that is planned to be used for DL PRS transmission purposes: [0043]).
Regarding claim 5, KHORYAEV in view of YAMADA teaches the invention of claim 1 as set forth above.  Further, YAMADA teaches, wherein the transmitting the indication comprises: transmitting, to the location server, an identifier of the first BWP based on the receiver device measuring the first PRS first within the positioning session (Fig. 6:  “FIG. 6 is an example of reception timing (reception time) detected by the terminal apparatus in a case that the PRS is transmitted in three different beamforming in a certain cell. In the figure, each of t.sub.r,1, t.sub.r,2, and t.sub.r,3 indicates a reference timing for the first PRS resource, the second PRS resource, and the third PRS resource, respectively. The reference timing of the PRS resource can be represented by, for example, the frame, the slot, the subframe, and the boundary (beginning) of the OFDM symbol. Each of t.sub.1,0, t.sub.2,0, and t.sub.3,0 indicates the optimal reception timing detected by the first PRS resource, the optimal reception timing detected by the second PRS resource, and the optimal reception timing detected by the third PRS resource, respectively”: [0149]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of KHORYAEV  to include transmitting PRS parameters, to the location server as taught by YAMADA. The suggestion/motivation would be  to  improve the accuracy of position information (YAMADA: [0008]-[0009]).

Regarding claim 6, KHORYAEV in view of YAMADA teaches the invention of claim 1 as set forth above.  Further, KHORYAEV teaches, wherein the first BWP is the same as the second BWP, and wherein the transmitting the indication comprises: transmitting, to the location server, an identifier of the first BWP (“…the BWP for DL PRS may be the same as the BWP for DL data transmission”: [0088])..
Regarding claim 7, KHORYAEV in view of YAMADA teaches the invention of claim 1 as set forth above.  Further, KHORYAEV teaches, wherein the receiver device measures the first and second PRS only within the first BWP based on capabilities of the receiver device ( [0040], TABLE 1: [0023]).
Regarding claim 8, KHORYAEV in view of YAMADA teaches the invention of claim 1 as set forth above.  Further, KHORYAEV teaches, wherein the receiver device measures the first and second PRS only within the first BWP based on one or more rules (different rules for PRS: Option 1, Option 2, Option 3, Option 4: [0040]-[0044]).
Regarding claim 9, KHORYAEV in view of YAMADA teaches the invention of claim 1 as set forth above.  Further, YAMADA teaches, further comprising: receiving the one or more rules from the location server or a serving base station (“receive a positioning reference signal (PRS) resource configuration from a location server”: [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of KHORYAEV  to include transmitting PRS parameters, to the location server as taught by YAMADA. The suggestion/motivation would be  to  improve the accuracy of position information (YAMADA: [0008]-[0009]).

Regarding claim 10, KHORYAEV in view of YAMADA teaches the invention of claim 1 as set forth above.  Further, KHORYAEV teaches, wherein the transmitting the indication comprises: transmitting, to the location server, a quality report status indicator indicating that a change from the first BWP to the second BWP occurred (reporting by the UE Cell ID and RSTD Reference Signal Time difference:[0051]-[0056]).
Regarding claim 11, KHORYAEV in view of YAMADA teaches the invention of claim 1 as set forth above.  Further, KHORYAEV teaches, wherein the indication is transmitted in response to a change from the first BWP to the second BWP and indicates a time at which the change occurred (reporting by the UE Cell ID and RSTD Reference Signal Time difference:[0051]-[0056]).
Regarding claim 12, KHORYAEV in view of YAMADA teaches the invention of claim 1 as set forth above.  Further, KHORYAEV teaches, wherein the indication includes a system frame number (SFN) or a slot identifier during which a change from the first BWP to the second BWP occurred (see TABLE 1: BWP Switch with slots number: [0040]-[0041]).
Regarding claim 13, KHORYAEV in view of YAMADA teaches the invention of claim 1 as set forth above.  Further, YAMADA teaches, wherein the indication is included in the measurement report (“The measurement link configuration includes some or all of a measurement link configuration ID, the report configuration ID, and the resource configuration ID, and the report configuration and the resource configuration are linked. The measurement link configuration ID is used to identify the measurement link configuration.”: [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of KHORYAEV  to include transmitting PRS parameters, to the location server as taught by YAMADA. The suggestion/motivation would be  to  improve the accuracy of position information (YAMADA: [0008]-[0009]).

Regarding claim 14, KHORYAEV in view of YAMADA teaches the invention of claim 1 as set forth above.  Further, YAMADA teaches, wherein the indication is not included in the measurement report ( [0088]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of KHORYAEV  to include transmitting PRS parameters, to the location server as taught by YAMADA. The suggestion/motivation would be  to  improve the accuracy of position information (YAMADA: [0008]-[0009]).

Regarding claim 15, KHORYAEV in view of YAMADA teaches the invention of claim 1 as set forth above.  Further, KHORYAEV teaches, wherein the receiver device is a user equipment (UE) (Fig 3. UE  301 in Fig. 3: [0094]), and wherein the first PRS and the second PRS are downlink PRS transmitted by a base station (Fig. 2, element 202, element 204).
Regarding claim 16, KHORYAEV in view of YAMADA teaches the invention of claim 1 as set forth above.  Further, KHORYAEV teaches, wherein the receiver device is a base station (fig. 3: RAN 310: base station), and wherein the first PRS and the second PRS are uplink PRS  transmitted by a UE ( PRS send by UE in Uplink commination: [0019]-[0023]).
Regarding claim 17, KHORYAEV in view of YAMADA teaches the invention of claim 1 as set forth above.  Further, KHORYAEV teaches, further comprising: receiving an indication that the UE is engaged in the positioning session with the location server ([0044]); and transmitting, to the location server, the indication of the first BWP, the second BWP, or both in response to reception of the indication that the UE is engaged in the positioning session (“This disclosure also a user equipment (UE), or an apparatus thereof, for a wireless communication system. The UE includes radio front end circuitry that is coupled to processor circuitry. The radio front end circuitry is configured to receive a bandwidth part (BWP) for downlink (DL) positioning reference signals (PRS) and a BWP for DL data transmission, and an action to be performed by the UE in response to receiving the BWP for DL PRS and the BWP for DL data transmission. The processor circuitry is configured to determine, based on the action, an adjustment of a receiver bandwidth of the radio front end circuitry to process the DL PRS. The processor circuitry is also configured to perform positioning measurement according to the DL PRS, and use an uplink (UL) sounding reference signal (SRS) as a reference signal for UL PRS”: [0005]).
Regarding claims, 35, 36, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Regarding claims 19-34, the claim is interpreted and rejected for the same reason as set forth in claims 2-17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411               

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411